Waterman, P. J. This case arose out of a collision between two vehicles on a street in the city of Chicago. We see no sufficient reason for interfering with the conclusion of the court below as to who was to blame for the collision. In cases of collision the innocent party is entitled to recover from the wrong-doer what it is reasonably necessary for him to pay, and he does pay, in order to repair the damage done, and also a reasonable sum for tide loss of the use of his carriage while he is necessarily deprived of its use. Heard v. Holman, 115 E. C. Law, 1-9; The Atlas, 3 Otto, 302; The United States, 3 Wallace, 310; Jolly v. Terre Haute Bridge Co., 6 McLean, 238; Williamson et al. v. Barrett et al., 13 Howard (U. S.), 101. In ordinary business transactions, nothing appearing to cast suspicion on the fairness thereof, good faith is presumed, and evidence of what one has actually paid for necessary repairs is admissible to show what the reasonable cost of such repairs is. Atchison v. Steamboat, 14 Mo. 63-69; Hildreth v. Fitts, 53 Vt. 684-690. The judgment of the Superior Court is affirmed. Judgment affirmed.